Title: From James Madison to Sylvanus Bourne, 23 May 1805
From: Madison, James
To: Bourne, Sylvanus


Sir.
Department of State, May 23d. 1805.
I have received your letter of the 13th. March last, enclosing a printed Circular, recommending as Ship Brokers, the partnership of Haines and Company at Amsterdam, as the means of counteracting “a system of Swindling, such as scarcely ever disgraced any other Country, and which has operated as a tax of 25 percent on our commerce over and above what it ought to pay in the way of charges, had things been conducted fairly,” which abuses it would appear from your letter had their source in the monopoly of the business of ship Brokers in the hands of another house.
On the day of receieving [sic] your letter the following publication by Messrs. Damen & Van Oliver, who it seems constitute the monopolizing house attracted my attention. You will therefore doubtless see the propriety of the request which I make to know whether the extracts therein quoted from Letters said to be written by you to them be genuine. I am with respect Sir, Your Hble: Servt:
James Madison
